 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       WILLIAM DEREK GRASTY,                           No. 2:18-cv-3242-KJM-KJN PS
12                        Plaintiff,
13             v.                                        ORDER
14       SAN JUAN UNIFIED SCHOOL
         DISTRICT,
15
                          Defendant.
16

17

18            Plaintiff William Grasty, who proceeds in this action without counsel, initially

19   commenced this action in the Northern District of California on October 30, 2018. (ECF No. 1.)

20   Plaintiff alleges age discrimination in violation of the Age Discrimination in Employment Act

21   (“ADEA”), 26 U.S.C. §§ 623 et seq., against defendant San Juan Unified School District

22   (“SJUSD”). On November 16, 2018, a judge in the Northern District granted plaintiff’s motion to

23   proceed in forma pauperis and dismissed plaintiff’s original complaint with leave to amend.

24   (ECF No. 5.) Thereafter, plaintiff filed an amended complaint (ECF No. 6), and the case was

25   transferred to the Eastern District of California on December 20, 2018. (ECF No. 9.) Plaintiff’s

26   amended complaint is now before the undersigned for screening.1

27

28   1
         This case proceeds before the undersigned pursuant to Local Rule 302(c)(21).
                                                        1
 1           The determination that a plaintiff may proceed in forma pauperis does not complete the

 2   required inquiry. Pursuant to 28 U.S.C. § 1915, the court is directed to dismiss the case at any

 3   time if it determines that the allegation of poverty is untrue, or if the action is frivolous or

 4   malicious, fails to state a claim on which relief may be granted, or seeks monetary relief against

 5   an immune defendant.

 6           After carefully reviewing the amended complaint, and based on the limited record before

 7   the court, the court cannot conclude that plaintiff’s action is frivolous, that the complaint fails to

 8   state a claim on which relief can be granted, or that plaintiff seeks monetary relief from an

 9   immune defendant. The court reserves decision as to plaintiff’s claim until the record is

10   sufficiently developed, and this order does not preclude a defendant from challenging plaintiff’s

11   complaint through a timely motion pursuant to Federal Rule of Civil Procedure 12 or other

12   appropriate method of challenging plaintiff’s pleading. Accordingly, the court orders service of

13   the complaint on the named defendant.

14           For the foregoing reasons, IT IS HEREBY ORDERED that:

15           1.      Service of the complaint is appropriate for the named defendant SJUSD.

16           2.      The Clerk of Court is directed to issue forthwith all process pursuant to Federal

17   Rule of Civil Procedure 4.

18           3.      The Clerk of Court shall send plaintiff one USM-285 form, one summons, this

19   court’s scheduling order, and the forms providing notice of the magistrate judge’s availability to

20   exercise jurisdiction for all purposes.
21           4.      Plaintiff is advised that to effectuate service, the U.S. Marshal will require:

22                   a.     One completed summons;

23                   b.      One completed USM-285 form for each defendant to be served;

24                   c.     A copy of the complaint for each defendant to be served, with an extra

25   copy for the U.S. Marshal; and

26                   d.      A copy of this court’s scheduling order and related documents for each
27   defendant to be served.

28   ////
                                                          2
 1            5.    Plaintiff shall supply the U.S. Marshal, within 30 days from the date this order is

 2   filed, with all information needed by the U.S. Marshal to effectuate service of process, and shall,

 3   within 10 days thereafter, file a statement with the court that such documents have been submitted

 4   to the U.S. Marshal.

 5            6.    The U.S. Marshal shall serve process, with copies of this court’s scheduling order

 6   and related documents, within 90 days of receipt of the required information from plaintiff,

 7   without prepayment of costs.

 8            7.    If a defendant waives service, the defendant is required to return the signed waiver

 9   to the U.S. Marshal. The filing of an answer or a responsive motion does not relieve a defendant

10   of this requirement, and the failure to return the signed waiver may subject a defendant to an

11   order to pay the costs of service by the U.S. Marshal.

12            8.   The Clerk of Court shall serve a copy of this order on the U.S. Marshal.

13            9.   Failure to comply with this order may result in any appropriate sanctions, including

14   monetary sanctions and/or dismissal of the action pursuant to Federal Rule of Civil Procedure

15   41(b).

16            IT IS SO ORDERED.

17   Dated: January 9, 2019

18

19

20
21

22

23

24

25

26
27

28
                                                       3
